Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 15, 2022

                                      No. 04-22-00264-CV

                           IN THE INTEREST OF E.J.M., a Child

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01970
                          Honorable Monique Diaz, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

        The appellant’s brief was originally due to be filed on July 7, 2022. After neither the
brief nor a motion for extension of time to file the brief had been filed, we ordered appellant to
file his brief by July 14, 2022. On July 14, 2022, appellant filed a motion for an extension of
time to file his brief. We GRANT appellant’s motion and ORDER that appellant’s brief must be
filed no later than July 25, 2022. Given the time constraints governing the disposition of this
appeal, no further requests for extensions of time will be allowed absent extraordinary
circumstances.

       It is so ORDERED on July 15, 2022.

                                                            PER CURIAM

       ATTESTED: ________________________
                 MICHAEL A. CRUZ,
                 CLERK OF COURT